Name: 2011/450/EU: Council Decision of 19Ã July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: trade policy;  European construction;  EU finance;  economic geography
 Date Published: 2011-07-23

 23.7.2011 EN Official Journal of the European Union L 193/9 COUNCIL DECISION of 19 July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2011/450/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (1) (the EEA Agreement) contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the Union regarding the implementation, operation and development of the internal market. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to continue beyond 31 December 2010. (4) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on day of its adoption. Done at Brussels, 19 July 2011. For the Council The President M. SAWICKI (1) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2011 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the Agreement was amended by Decision No ¦/ ¦ of the EEA Joint Committee of ¦ (1). (2) It is appropriate to continue the cooperation of the Contracting Parties to the Agreement in Union actions funded from the general budget of the Union regarding the implementation, operation and development of the internal market. (3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to continue beyond 31 December 2010, HAS ADOPTED THIS DECISION: Article 1 Article 7 of Protocol 31 to the Agreement is hereby amended as follows: (1) the words years 2004, 2005, 2006, 2007, 2008, 2009 and 2010 in paragraph 6 shall be replaced by the words years 2004, 2005, 2006, 2007, 2008, 2009, 2010 and 2011; (2) the words years 2006, 2007, 2008, 2009 and 2010 in paragraph 7 shall be replaced by the words years 2006, 2007, 2008, 2009, 2010 and 2011; (3) the words years 2008, 2009 and 2010 in paragraph 8 shall be replaced by the words years 2008, 2009, 2010 and 2011. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the Agreement (2). It shall apply from 1 January 2011. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]